Citation Nr: 0017427	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1946 to May 1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

Review of the veteran's VA Form 9 (Appeal to Board of 
Veterans' Appeals) shows that the veteran requested a hearing 
before a traveling Member of the Board.  An RO hearing was 
conducted instead in June 1999.  At that time, though, the 
veteran stated that he was satisfied with the current 
hearing, and he withdrew his request for a hearing before a 
traveling Member of the Board.  Accordingly, the Board will 
now consider the veteran's appeal.


FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between the veteran's pulmonary tuberculosis 
and his service.


CONCLUSION OF LAW

The claim of entitlement to service connection for pulmonary 
tuberculosis is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed for tuberculosis, a 
chronic disease, if it manifests itself to a compensable 
degree within three years after separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309 (1999).

II.  Factual Background

The veteran's service medical records show no diagnosis or 
treatment of pulmonary tuberculosis.  Upon separation 
examination (conducted in May 1949), the veteran denied any 
family history of tuberculosis, and a contemporaneous x-ray 
study of his lungs was negative.  No physical defects or 
pertinent abnormalities were noted clinically.

The veteran's private medical records (dated from December 
1969 to May 1999) concern, in part, treatment received by the 
veteran for unrelated disorders.  These records also reflect 
a diagnosis of pulmonary tuberculosis, which was made in 
approximately June or July 1997.  These records offer no 
clinical opinion relating the veteran's pulmonary 
tuberculosis to his service and events therein.

A lay statement from two servicemen recounts an event in 
service, in which the veteran purportedly injured his left 
side and left eye, in an automobile accident.  This statement 
does not reference the veteran's pulmonary tuberculosis.

At his RO hearing (conducted in June 1999), the veteran 
reiterated his belief that his appeal should be granted.  
(Transcript (T.) at 2).

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for pulmonary tuberculosis.  
Specifically, the Board acknowledges the veteran's assertions 
that he was treated for pulmonary tuberculosis by 1950, 
within the three-year presumptive service connection period.  
However, the Board must adhere to established laws and 
regulations in its determinations.  As such, the veteran's 
claim must be denied, as it is not well grounded.

As discussed above, a well grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, supra.  In this respect, upon 
review of the record, the Board finds competent medical 
evidence of a current disability (pulmonary tuberculosis) and 
evidence of in-service incurrence (the veteran's assertions).  
However, the Board does not find competent medical evidence 
of a nexus, or link, between the veteran's current pulmonary 
tuberculosis and his service.  Such evidence is necessary for 
a well grounded claim of entitlement to service connection.  
Id.

Rather, the Board finds that none of the post-service medical 
evidence of record offers an opinion relating the veteran's 
pulmonary tuberculosis to service.  His private medical 
records reflect a diagnosis of pulmonary tuberculosis and 
document treatment received for this disorder but are 
completely silent as to any historical or clinical reference 
to the veteran's service.  Further, there is no clinical 
discussion at all as to the onset or etiology of the 
veteran's post-service pulmonary tuberculosis.

With respect to presumptive service connection, the Board 
finds that the veteran's service medical records are silent 
as to any diagnosis or treatment of pulmonary tuberculosis.  
Indeed, the veteran's chest x-ray was normal upon separation 
examination.  Also, the post-service medical evidence of 
record does not reflect a diagnosis of pulmonary tuberculosis 
until the summer of 1997, approximately 48 years after the 
veteran's separation from service.  As such, presumptive 
service connection is not applicable in this instance.  See 
38 C.F.R. §§ 3.307(a)(3), 3.309.

In effect, the veteran has proffered only his assertions that 
the pulmonary tuberculosis he currently has is related to his 
service.  Nothing in the record indicates that the veteran 
possesses the medical expertise necessary to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions as to causation and diagnosis are inadequate.  
Id.  Where the determinative issue involves medical causation 
or diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's pulmonary tuberculosis and his 
service, the veteran has not submitted a well-grounded claim 
of entitlement to service connection for pulmonary 
tuberculosis.  See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the April 1998 
rating decision, in the February 1999 statement of the case, 
and in the July 1999 supplemental statement of the case, as 
he was informed of the evidentiary requirements of a well-
grounded claim and told that medical evidence as to a 
relationship between the veteran's pulmonary tuberculosis and 
his service was necessary.

Moreover, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
correspondence to the RO dated in May 1999, the veteran 
indicated that all private medical records showing treatment 
for pulmonary tuberculosis in the 1940s had been destroyed by 
termites or had burned.  As such, it was impossible for any 
hospital to produce these records.  Further, one physician 
who had treated the veteran was deceased.

Additionally, however, the Board notes the veteran's 
statements indicating that he had submitted all of this 
evidence to the VA in 1950 and that the VA had acknowledged 
receipt of this evidence.  In effect, he had been pursuing 
this claim since then.  Upon review of the papers submitted 
by the veteran in support of these assertions, the Board 
finds no clear evidence of record sufficient to rebut the 
presumption of regularity in the administrative process.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994); see also Saylock 
v. Derwinski, 3 Vet. App. 394 (1992).  Rather, the papers 
submitted by the veteran appear to be incomplete portions of 
larger documents, which are either undated, unclear, or 
without accompanying context.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  



ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

